DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 13 October 2020, 09 July 2021, 20 December 2021, and 11 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 9, 12, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 12 of U.S. Patent No. 10452278. Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar subject matter as shown in the example claims in the table below.

Instant Application
US10452278B2
1. A data storage device, comprising: a memory; and a controller configured to cause: in response to a first request, from a first device, to read a queue in the data storage device, responding to the first device within a first response time period; and in response to receiving a second request from the first device to read the queue in the data storage device, responding to the first device within a second response time period, wherein: the queue is configured to be indicative of execution of at least a command; the first device is different from the data storage device; the second request is different from the first request; and the second response time period is different from the first response time period.

4. The data storage device of claim 1, wherein the controller is configured to cause: in response to receiving the second request from 

9. A method, comprising: in response to a first request, from a first device, to read a queue in a data storage device, responding to the first device within a first response time period; and in response to receiving a second request from the first device to read the queue in the data storage device, responding to the first device within a second response time period, DB2/ 39743619.143wherein: the queue is configured to be indicative of execution of at least a command; 
12. The method of claim 9, comprising: in response to receiving the second request from the first device, determining whether to delay responding to the second request based on anticipated activity in the queue, wherein the anticipated activity comprises updating the queue with a second entry, within a predetermined time period of entering the second entry, wherein the second entry is indicative of completion of a second command; and in response to determining to delay responding, delaying responding to the second request until after the anticipated activity is performed in the queue.

17. An apparatus, comprising: in response to a first request, from a first device, to read a queue in a data storage device, means for 
20. The apparatus of claim 17, comprising: in response to receiving the second request from the first device, means for determining whether to delay responding to the second request based on anticipated activity in the queue, wherein the anticipated activity comprises updating the queue with a second entry, within a predetermined time period of entering the second entry, wherein the second entry is indicative of completion of a second 

in a memory device:
receiving a request from a host device to read a queue, the queue indicative of execution of commands by the memory device;
in response to the request, determining whether, within a predetermined time period after receiving the request, the memory device will update the queue with a status of execution of a host command; and
in response to determining that the memory device will update the queue within the predetermined time period, delaying responding to the request until after the memory device updates the queue with the status of execution of the host command.

7. A non-volatile memory device comprising:
a non-volatile memory;
a communication interface configured to communicate with a host device; and

complete execution of a first command;
post a first entry to the completion queue, the first entry indicative of completion of execution of the first command;
receive a request from the host device to read the completion queue resident in the controller memory buffer, the completion queue indicative of completion of execution of commands placed by the host device on a corresponding submission queue;
in response to receiving the request, determine whether to delay responding to the request based on anticipated future activity in the completion queue, wherein the anticipated future activity comprises updating, within a predetermined time period after receiving the request, the completion queue with a second 
in response to determining to delay responding, delay responding to the request until after the controller performs the anticipated future activity in the completion queue.
12. A non-volatile memory device comprising:
a non-volatile memory;
means for receiving a request from a host device to read a completion queue, the completion queue indicative of completion of execution of commands, at least one of the commands for reading data from or writing data to the non-volatile memory;
means for determining, in response to the request, whether, within a predetermined time period after receiving the request, the memory device will update the completion queue with a status of execution of a host command; and
means for delaying responding to the request from the host device until after the memory .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 9-11, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad (Awad, Amro, Brett Kettering, and Yan Solihin. "Non-volatile memory host controller interface performance analysis in high-performance I/O systems." 2015 IEEE International Symposium on Performance Analysis of Systems and Software (ISPASS). IEEE, 2015.).

Referring to claims 1, 9,  and 17, taking claim 1 as exemplary, Awad teaches
A data storage device, comprising: a memory; ([Awad p. 146 col 2, Figs. 5, 6] memory) and a controller ([Awad p. 146 col 2, Figs. 5, 6] NVMe controller) configured to cause: in response to a first request, from a first device, to read a queue in the data storage device, ([Awad p. 146 col 2, Fig. 1] Each queue consists of two parts: Submission Queue (SQ) and Completion Queue (CQ) as depicted in Figure 1. The SQs are used to submit commands, which should be read by the NVMe controller.) responding to the first device within a first response time period; ([Awad p. 146 col 2, Figs. 1, 2, 14] The CQs are written by the NVMe controller, to report the status of the command. The tails and heads of the queues are synchronized through incrementing a memory-mapped I/O doorbell registers (for SQs) after submitting a command, or through an interrupt triggered by the NVMe controller after writing the
status of a specific command by the NVMe controller, where the interrupt is a periodic interrupt) and in response to receiving a second request from the first device to read the queue in the data storage device, ([Awad p. 146 col 2, p. 147 col 1, Figs. 1, 3] Outstanding Requests Tracker (ORT) as shown in Figure 3. The ORT table is mainly used to keep track of the outstanding requests, and allow overlapped execution of I/O requests. The SQs are used to submit commands, which should be read by the NVMe controller.) responding to the first device within a second response time period, ([Awad p. 146 col 2, Figs. 1, 2, 14] The CQs are written by the NVMe controller, to report the status of the command. The tails and heads of the queues are synchronized through incrementing a memory-mapped I/O doorbell registers (for SQs) after submitting a command, or through an interrupt triggered by the NVMe controller after writing the status of a specific command by the NVMe controller, where the interrupt is a periodic interrupt) wherein: the queue is configured to be indicative of execution of at least a command; ([Awad p.146 col 2] The SQs are used to submit commands, which should be read by the NVMe controller. The CQs are written by the
NVMe controller, to report the status of the command) the first device is different from the data storage device; ([Awad p. 147 col 2, Fig. 6] As shown in Figure 6, the operation starts by a read function call in a program as shown in Step 1. As a result of Step 1, the kernel will create one or more I/O request instances) the second request is different from the first request; ([Awad p. 147 col 1, Figs. 1, 3] Outstanding Requests Tracker (ORT) as shown in Figure 3. The ORT table is mainly used to keep track of the outstanding requests, and allow overlapped execution of I/O requests and shows multiple different requests). 
([Awad p. 152, Figs. 14, 15] Using periodic interrupt with different period τ lengths. In Figure 15, we show how changing the period of interrupt τ affects the overall execution time when using IOR benchmark to read 32 MB file using 1 process. As expected, having a medium length, which happens to be 100 μs in our configuration, gives the shortest execution time.).
Before the effective filing date) of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Awad before him or her to modify the queue interrupt trigger to include variable periodic lengths, thereafter the interrupt trigger is connected to variable periodic lengths. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have enhanced performance by using periodic interrupts, as suggested by Awad ([p. 146 col 1]).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above. 
	
Referring to claims 2, 10,  and 18, taking claim 2 as exemplary, Awad teaches
The data storage device of claim 1, wherein the second response time period is longer than the first response time period ([Awad p. 152, Fig. 14] small, medium, and large period).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 3, 11, and 19, taking claim 3 as exemplary, Awad teaches
The data storage device of claim 1, wherein the second response time period is based on a predetermined time period after an entry into the queue, ([Awad p. 152, Fig. 14] small, medium, and large period) wherein the queue is indicative of completion of execution of a second command ([Awad p. 152] We use periodic interrupts, where by the end of each period τ μs if at least one completion occurred, the NVMe controller triggers an interrupt, as depicted in Figure 14).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 5 and 13, taking claim 5 as exemplary, Awad teaches
The data storage device of claim 1, wherein the controller is configured to cause: sending an interrupt to the first device, to cause the first device to access a given entry posted to the queue regarding completion of a given command ([Awad p. 152] We use periodic interrupts, where by the end of each period τ μs if at least one completion occurred, the NVMe controller
triggers an interrupt, as depicted in Figure 14).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 6 and 14, taking claim 6 as exemplary, Awad teaches  
The data storage device of claim 1, wherein the controller is configured to cause: sending an interrupt to the first device, the interrupt indicative to the first device to send the second request to read the queue ([Awad p.147 col 2] the NVMe controller has to notify the host of the completion of the executed command, the status of the completion and any errors occurred during execution. The notification is achieved by writing a new command completion entry to the Completion Queue (CQ) paired internally by the Submission Queue (SQ) of that command, then by interrupting the processor).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above. 

Allowable Subject Matter
Claims 4, 7, 8, 12, 15, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any corresponding double patent rejections addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage queues.
US 8984352 B2
US 20180004431 A1
US 20170010992 A1
US 9626309 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132